Title: To James Madison from Louis-André Pichon, 9 May 1804
From: Pichon, Louis-André
To: Madison, James



Monsieur,
George-Town le 19. Floréal 12. (9. Mai 1804)
J’ai eu l’honneur de vous entretenir verbalement il y a quelques jours du procès qui a été intenté à Charleston contre le Cen. Sachs, Enseigne de vaisseau au service de france, commandant le sloop de guerre le Hazard qui est entré en relâche à Savannah, d’où le Cen. Sachs s’était rendu à Charleston pour conférer avec le Commissaire français au sujet des besoins de son bâtiment.
Ce procès a été intenté à cet officier à raison de la prise qu’il a faite, dans le cours de l’hiver, d’un bâtiment qui quoique Américain naviguait sous pavilion Danois pour faire la traite des noirs. J’apprens que le procès s’est terminé par le renvoi des parties plaignantes, la cour de District ayant reconnu son incompétence dans cette action. Le motif néanmoins sur lequel porte la sentence déclinatoire de la cour me parait, Monsieur, ainsi que l’action elle même, exiger que je ne passe pas cette affaire sous silence.
La cour, Monsieur, a déclaré son incompétence sur ce que le bâtiment devait être reconnu Danois vû qu’il ne portait pas les couleurs américaines et n’avait pas les papiers, réquis par le dernier traité entre la france et les Etats Unis. De ce prononcé il résulte que la jurisdiction de la cour, au fonds, aurait été fondée sans la circonstance du pavilion. Le silence du Gouvernement français ou de ses agens sur un principe de cette nature pourrait tirer éventuellement à conséquence, je croirais, Monsieur, manquer à mes devoirs, si je ne déférais au Gouvernement des Etats Unis cette doctrine et sa pratique comme me paraissant également inadmissibles.
Je ne pense pas, Monsieur, que le Gouvernement français, ni aucun autre gouvernement, reconnaisse comme légitime une action dirigée contre un Officier commissionné par lui pour des faits commis en haute mer et commis dans l’exercice du droit de guerre. Il est je crois généralement admis que si un officier en pareilles circonstances a commis des irrégularités, c’est devant son gouvernement seul, et devant les tribunaux de son pays qu’il peut en répondre; le gouvernement de qui il tient sa commission étant lui même tenu des actes de l’officier. Ces principes n’ont pas été, que je sache, contredits dans les Etats Unis et il est, si je ne me trompe, Monsieur, sans exemple que des cours fédérales aient jamais admis une action personelle contre un officier étranger en matières de prises.
Tous les gouvernemens sont trop intéresses dans le maintien de ces principes, tant sous le rapport du droit que sous celui des conséquences qu’entraineraient des principes contraires, pour que je puisse douter un moment, Monsieur, de la disposition de Monsieur le Président des Etats Unis à les reconnaître et à en procurer l’application tant au cas présent qu’à ceux qui pourraient survenir dans la suite. Agréez, Monsieur, l’assurance de mon respect et de ma considération distinguée.
L. A. Pichon
 
Condensed Translation
Refers to his conversation with JM a few days earlier about proceedings that were instituted in Charleston against Ensign Sachs of the French navy, who commands the sloop of war Hazard. While his ship was in port at Savannah, Sachs was called to Charleston to confer with the French commissary.
These proceedings were instituted because of a prize taken by the Hazard during the winter, an American ship engaged in the slave trade navigating under a Danish flag. Learns that the case was dismissed, the district court having recognized it had no jurisdiction. Both the reason for the court’s dismissal of the case and the legal action itself compel him to address JM.
The court declared its inability to try this case because the ship had to be recognized as Danish in view of the fact that it carried no American colors and had none of the papers required by the last treaty between France and the U.S. From this pronouncement it follows that the jurisdiction of the court would have been well founded without the circumstance of the flag. The silence of the French government or of its agents on such a principle could possibly have consequences if Pichon did not confer with the U.S. government about the apparent inadmissibility of the doctrine and practice.
Does not think that the French government, or any other government, recognizes as legitimate an action directed against one of its commissioned officers for acts committed on the high seas and during the exercise of the rules of war. It is generally admitted that if an officer in similar circumstances commits irregularities, it is only his own government that can call him to account before the courts of his country, his government being held responsible for his actions. These principles are observed by the U.S., and if Pichon is not mistaken, a federal court has never prosecuted personally a foreign officer in a prize case.
All governments have a vested interest in maintaining these principles, either because they support the law or because of the consequences that would ensue from a contrary course. Does not doubt for a moment that the president recognizes them and will apply them in this case and in the future.
